Citation Nr: 0028018	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  98-11 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active service from July 1987 to September 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied an increased rating for the 
veteran's PTSD.  

In a May 1999 decision, the RO granted the veteran's claim 
for a total (100 percent) compensation rating based on 
individual unemployability, effective from November 12, 1997.   


FINDINGS OF FACT

The veteran's service-connected PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to various symptoms; it is not, by 
itself, productive of total occupational and social 
impairment.  


CONCLUSION OF LAW

The criteria for a 70 percent rating, but not more than 70 
percent, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including §§ 4.7, 4.130 and 
Diagnostic Code 9411 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  The Board finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's increased rating claim and that no further 
action is necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran was granted service connection for PTSD in a 
decision dated July 1992 based on traumatic experiences 
witnessed as an emergency medical technician while in 
service.  The veteran was assessed an evaluation of 10 
percent effective September 13, 1991.  By a rating decision 
dated August 1993 the RO assigned a 30 percent evaluation for 
the veteran's PTSD effective September 13, 1991.  In November 
1997 the veteran claimed that the 30 percent disability 
evaluation for his PTSD did not reflect the severity of his 
symptomatology.  The RO assessed a 50 percent evaluation for 
the veteran's PTSD in a rating decision dated September 1998 
effective October 17, 1997, the date that worsening was shown 
by private treatment facility.  The veteran indicated his 
continued disagreement with the disability evaluation for his 
PTSD.

Private hospitalization records from Cox Medical Center dated 
October 1997 indicate that the veteran was admitted due to 
depression and suicidal ideation.  He reported his mother's 
death two weeks prior and threatened to kill himself.  He 
reported having a marked decrease in sleep and had nightmares 
making it difficult for him to go to sleep.  The veteran's 
food intake had markedly decreased.  His chief complaint was 
having auditory and visual hallucinations of past friends in 
the military who had died.  The veteran admitted to being 
destructive or threatening toward others.  He indicated that 
he had confusion and that another physician believed that his 
confusion and disorientation could be due to his sleep 
deprivation.  He reported working as a jailer, as an 
emergency medical technician, and attending school which 
caused burn out.  The veteran admitted noncompliance with his 
medications.  He also admitted to "doctor shopping" and that 
he had several physicians in town from which he could get 
drugs.  He also reported intervenous morphine and epinephrine 
abuse.  He indicated that he abused drugs to numb him and 
help him sleep.  The examination showed the veteran looking 
somewhat disheveled and his mood appeared sad, but his affect 
reflected anger.  He was selective in the information he was 
willing to share with the interviewer and he appeared to be 
somewhat suspicious.  He appeared to have little insight into 
his current addictions and their relationships to his 
diagnosis of PTSD.  He appeared to be somewhat hostile.  The 
Axis I diagnoses were major depression, single episode, 
severe, with psychosis; sleep deprivation psychosis; 
benzodiazepine abuse; history of attention deficit disorder.  
The Global Assessment of Functioning (GAF) score was recorded 
as 25.  

The veteran was readmitted to Cox Medical Center after he 
left the psychiatric unit against medical advice.  The 
veteran reported hallucinations, but at time of admission was 
oriented times three and was cooperative.  The examination 
showed the veteran to be overweight, cooperative, with a 
somewhat angry, irritable manner.  He was well groomed, and 
his speech was regular rate and volume.  No agitation was 
noted; his mood was noted as "scared".  He indicated that 
he was more afraid than depressed.  The veteran's affect was 
dysphoric and he denied suicidal and homicidal ideations.  
His thoughts appeared goal directed but he reported auditory 
and visual hallucinations related to his past paramedic days.  
The Axis I diagnoses were PTSD; rule out major depressive 
disorder; history of polysubstance abuse; benzodiazepine 
abuse.  GAF was assessed as 30.  

In a VA examination dated January 1998 the veteran reported 
that he stayed at home and did the housework and laundry.  He 
indicated that he last worked for four years eight months in 
the Sheriff's office as a deputy but quit when he was 
hospitalized for depression in October.  He reported that his 
doctor had not cleared him to resume working and his doctor 
believed that it would be several months before he was able 
to work.  The examination showed the veteran to have a clean 
causal appearance and was oriented times three.  His affect 
was appropriate, judgment was fair, insight was fair, peer 
relationships were minimal, and he kept to himself.  His 
temper could be irritable at times and he had trouble 
initiating and maintaining sleep.  He had nightmares at least 
twice weekly about his search and rescue missions in service, 
and had some recurring dreams.  He had flashbacks two or 
three times a week about these missions and concentration was 
fair.  His energy was described as good; he was depressed but 
denied crying spells.  He had suicidal thoughts but indicated 
that he would not commit suicide because of his children.  
His moods were variable and he denied hallucinations, 
delusions, or paranoia.  He experienced guilt about the 
accidents he attended to and his social life was minimal.  
His only hobby was fishing.  The Axis I diagnoses were PTSD 
with depression; alcohol dependence by history, now in 
remission for three months.  GAF score was assessed as 50.

A July 1998 private medical report from Neuropsychological 
Associates in response to the veteran's attorney for the 
purpose of a workmen's compensation claim.  The veteran 
reported his symptoms increasing after an inmate's suicide 
and attempted suicides within the county jail in which he 
worked.  The Axis I diagnoses were PTSD, chronic; 
polysubstance dependence, without apparent physiological 
dependence, early full remission; disorder of written 
expression.  The GAF score assessed was 40.

Private outpatient treatment records from Burrell Main Center 
dated January 1998 to March 1998 indicate the veteran 's 
continued complaints of low mood, feelings of hopelessness 
and suicidal ideation without plan or intent.  His sleep 
problems consisted primarily of severe nightmares which 
caused him anxiety.  Examination in January 1998 showed the 
veteran's grooming and hygiene were good and behavior was 
cooperative, moderately guarded.  Sensorium was intact, 
psychomotor examination revealed no tics, tremors or other 
abnormalities.  Speech was fluent, thought flow was linear, 
there was no evidence of current active psychosis or 
organicity.  Suicidal ideation was reported per HPI but the 
veteran denied plan or intent to harm himself.  Homicidal 
ideation was denied, mood was dysphoric and affect was 
thought congruent, restricted.  Memory was intact, cognition 
was abstract, intellect was estimated in the above average 
range and psychological insight was fair.  Reality testing 
appeared to be intact.  GAF score was assessed as 50.  

A letter dated May 1998 from D. F. L., M.D. indicated that he 
was treating the veteran for diabetes since 1994.  The 
physician indicated that the veteran had a previous history 
of PTSD and depression as well as adult ADD, noting that the 
veteran apparently had been treated in the past in the 
military.  In a December 1998 letter Dr. L. indicated that 
the veteran's PTSD exacerbated the diabetes to catecholamine 
release as well as release of other stress hormones.  
(Service connection, with a 40 percent rating, is currently 
in effect for the veteran diabetes.)  The examiner added 
that, as the diabetes was out of control, it made the veteran 
not feel well, which might in a circular fashion contribute 
to his psychological disorder.  

VA hospitalization records dated February 2000 show that the 
veteran was admitted due to increased depression and 
agitation.  His mental status examination upon admission 
showed the veteran calm and well groomed, somewhat tense, 
obese, no gross abnormalities of speech or mode of behavior 
was noted.  Affect was somewhat restricted, mood neutral, 
sensorium was clear in that the veteran was oriented times 
three, and memory was grossly intact.  Thoughts were goal 
oriented with intact associations with no evidence of 
delusions or hallucinations.  He reported being suicidal.  It 
was also noted that aside from his diabetes the veteran had 
chronic vascular headaches.  The veteran progressed through 
the hospital level system of responsibilities and 
participated in the group activities without much difficulty.  
The veteran was assessed a GAF of 49 upon discharge with a 55 
noted for the year.

The veteran has been assigned a 50 percent disability for 
PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
this Diagnostic Code a 50 percent rating is to be assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 
After reviewing the evidence, the Board finds that the 
veteran's PTSD is manifested by symptomatology reflective of 
a 70 percent evaluation.  While there is no showing of 
spatial disorientation, impaired impulse control, neglect of 
personal appearance and hygiene, obsessional rituals which 
interfere with routine activities, or intermittently 
illogical, obscure, or irrelevant speech, there is medical 
evidence of recurrent suicidal ideation and near continuous 
depression affecting his ability to act independently or 
appropriately.  There is also some indication of difficulty 
in adapting to stressful circumstances (including work or a 
work-like setting), and inability to establish and maintain 
effective relationships.  It is the Board's judgment that, 
with consideration of 38 C.F.R. § 4.7, the veteran's PTSD is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to various 
symptoms, so as to warrant a 70 percent evaluation.

The relevant medical evidence does not show that the 
veteran's PTSD is productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  The Board notes the most recent 
medical evidence has assessed GAF scores of 40 to 55.  Prior 
scores were lower, but reflected Axis I diagnoses of 
psychosis, sleep deprivation psychosis, benzodiazepine abuse, 
and history of attention deficit disorder.  GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (4th ed. 1944) 
(DSM-IV) adopted by the VA at 38 C.F.R. §§ 4.125, 4.130.  A 
GAF of 31-40 indicates "some impairment in reality testing or 
communication...or any serious impairment in social, 
occupational, or school functioning."  Ibid.  A 41-50 score 
indicates "serious symptoms . . . OR any serious impairment 
in social, occupational, or school functioning..."  A GAF of 
51-60 indicates "moderate symptoms...OR moderate difficulty 
in social, occupational, or school functioning..."  Ibid.  
Based on the scores reported for the veteran and the 
interpretive guidelines for such scores contained in DSM-IV, 
the Board is unable to find that the veteran's PTSD is 
totally disabling, within the meaning of the cited rating 
criteria.  The Board parenthetically notes that the veteran 
is currently in receipt of a 100 percent compensation rating 
based on individual unemployability, but the 100 percent 
evaluation is based on a consideration of all of his service-
connected disabilities.

In sum, the Board finds that the veteran is entitled to a 
higher rating of 70 percent for his PTSD.  The preponderance 
of the evidence is against an even higher rating of 100 
percent for the condition; thus the benefit-of-the-doubt rule 
does not apply to that aspect of the claim, and a 100 percent 
rating is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a 70 percent rating for PTSD is granted, 
subject to the law and regulations governing the payment of 
VA compensation benefits. 




		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

 

